Adaptation of a number of instruments to the regulatory procedure with scrutiny, "omnibus" Regulation, Part Two - Alignment of legal acts to the new Comitology Decision (Legislative initiative) (short presentation)
The next item is the joint debate on the following reports:
by József Szájer, on behalf of the Committee on Legal Affairs, on the proposal for a regulation of the European Parliament and of the Council adapting a number of instruments subject to the procedure referred to in Article 251 of the Treaty to Council Decision 1999/468/EC, as amended by Decision 2006/512/EC, with regard to the regulatory procedure with scrutiny - Part Two - C6-0476/2007 -, and
by József Szájer, on behalf of the Committee on Legal Affairs, with recommendations to the Commission on the alignment of legal acts to the new Comitology Decision.
rapporteur. - (HU) It has long been humanity's experience that a decision-making authority, and particularly the authorities in implementation situations, cannot go without parliamentary monitoring. Today, especially in connection with the preparation of the Treaty of Lisbon, we have very often heard about the European Union's so-called democratic deficit, and we have also heard a huge amount about bureaucracy in Brussels.
Interestingly, the Treaty of Lisbon is not supported today by precisely those whose interests would best be served by all this change, and by those who remain to be convinced that the Treaty of Lisbon ensures precisely more effective monitoring of the implementing authority, the European Commission, and so-called European bureaucracy. I want this to be considered by all those who think there is no need for the Treaty of Lisbon.
I am convinced that, by safeguarding broader powers for the European Parliament, which is elected directly by the citizens, over the European Commission, we will serve this goal. Particularly when Parliament and the Council, or the legislative authority, delegate more and more powers to the implementing authority in Europe, it entrusts the European Commission in more and more respects with laying down the detailed rules.
Since, in a huge number of cases, we need to react immediately when the complicated European legislative mechanism does not work, when the Council and Parliament cannot meet, and in this case there is no other alternative than to authorise the Commission in such matters in the interests of rapid, effective action.
This still happens. These two reports concern the fact that, within the framework of the agreement concluded in 2006 by the European Parliament and the Commission, the European Parliament's sphere of influence and powers will extend to monitoring the actions of the Commission within the spheres of implementation and legislation. Up to now, only one legislature, the Council, had this opportunity.
The European Commission has produced four packages, of which we adopted two during our summer session. The third is coming now, and my own initiative report is about the principles through which this process must be implemented and how this monitoring must be recorded.
At the same time, I would like to establish that the discussions gave rise to a good compromise, but I would like to clarify fully, on behalf of Parliament, that we do not consider this to be a precedent, either for the Committee procedures that are currently under way, or looking to the future.
These monitoring powers will be Parliament's due irrespective of the Treaty of Lisbon; in other words, the Treaty of Lisbon, which safeguards similar powers, has come a little further and we are already realising these powers within its framework.
This is a gigantic amount of work for Parliament, and Parliament must be guaranteed the necessary instruments for this; and for this very reason I have taken action with regard to the budget too, so that, by taking it away from the bureaucracy, we can safeguard for Parliament the opportunities that are necessary for completing this new task. In other words, Parliament must also prepare for completing this task, and I think that by taking this step the European Union will also become more democratic and more transparent. In other words, we will be taking a significant step towards having the implementing authority monitored by the legislative authority, and thus by sovereignty, within the European institutions. Thank you for your attention.
Member of the Commission. - Mr President, on behalf of the Commission I welcome the two reports from Mr Szájer, and my thanks to the rapporteur for his work. Köszönöm szépen Jóska.
With the first-reading agreement reached on the so-called 'second omnibus', an additional set of legislative instruments will be brought in line to the revised comitology decision. This implies a stronger role for Parliament - for you - and closer democratic scrutiny. The Commission is really pleased to see that work has been advancing at quite a good rate and fair solutions have been reached between the three institutions - the Council, Parliament and the Commission.
With the second report, Parliament actually invited the Commission to present new proposals to adapt a further limited number of acts. I can assure you of the Commission's intention to examine thoroughly the recommendations made in your report. Once this assessment is completed, we will be able to decide how best to respond to Parliament's recommendations.
Finally, let me also express the hope that the examination by the Council and by Parliament of the next omnibus will also proceed rapidly and smoothly.
The debate is closed.
The vote will take place tomorrow.